Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Date: August 5, 2008

Saturn Nursing and Rehab Center,
(CCN: 34-5489),

Decision No. CR1826

)
)
)
)
)
) Docket No. C-06-468
Petitioner, )
)
)
)
)

DECISION

Petitioner, Saturn Nursing and Rehab Center, violated 42 C.F.R. § 483.25(I)(1)(iii)' with
regard to two residents during the period March 7 through 14, 2006. The determination
that the violation posed immediate jeopardy for Petitioner’s residents during the period of
March 7 through 14, 2006 is not clearly erroneous. A civil money penalty (CMP) of
$3050 per day for eight days, a total CMP of $24,400, is reasonable. Petitioner’s
authority to conduct a Nurse Aide Training and Compentency Evaluation Program
(NATCEP) was required to be withdrawn for the two year period March 16, 2006 through
March 15, 2008.

I. Background

Petitioner, located in Charlotte, North Carolina, is certified to participate in the Medicare
program as a skilled nursing facility (SNF) and the North Carolina Medicaid program as a
nursing facility (NF). Petitioner was subject to an annual survey by the North Carolina
State Survey Agency (the state agency), which began on March 14 and concluded on
March 16, 2006, the results of which are reported in a statement of deficiencies (SOD)
dated March 16, 2006. Joint Stipulations of Fact (Jt. Stip.); Petitioner Exhibit (P. Ex.) 1.

' References are to the Code of Federal Regulations (C.F.R.) effective at the time
of the survey unless otherwise indicated.
2

The Centers for Medicare and Medicaid Services (CMS) notified Petitioner by letter
dated March 30, 2006, that the survey concluded on March 16, 2006, found Petitioner
was not in substantial compliance with program participation requirements and that CMS
was imposing remedies, including a CMP of $3050 per day effective March 7, 2006
through March 14, 2006 and $50 per day thereafter until substantial compliance was
achieved; a denial of payments for new admissions (DPNA) effective June 16, 2006 until
substantial compliance was achieved; and termination of Petitioner’s provider agreement
effective September 16, 2006, unless substantial compliance was achieved prior to that
date. CMS Exhibit (CMS Ex.) 7, at 2-3; P. Ex. 2. CMS advised Petitioner by letter dated
May 4, 2006, that an April 19, 2006 revisit survey concluded that Petitioner returned to
substantial compliance on April 10, 2006, and the DPNA and termination remedies were
rescinded. CMS Ex. 7, at 5; P. Ex. 3. The $50 per day CMP also ceased accruing as of
April 9, 2006 due to Petitioner’s return to substantial compliance on April 10, 2006.

Petitioner requested a hearing by an administrative law judge (ALJ) by letter dated May
19, 2006. Petitioner requested a hearing only as to the alleged violation of 42 C.F.R.

§ 483.25(1)(1)(iii), the finding of substandard quality of care and immediate jeopardy
related to that violation, and the CMP of $3050 per day for the period of March 7 through
14, 2006, which was imposed based upon that violation.” The case was assigned to me
for hearing and decision on May 30, 2006. I convened a hearing in Charlotte, North
Carolina on November 8, 2006. CMS offered and I admitted CMS Exs. | through 22.
Transcript (Tr.) 16. Petitioner offered and I admitted P. Exs. 1 through 33. Tr. 17. CMS
called as witnesses Amy Barnes, Registered Nurse (R.N.) and Linda Felts, both
surveyors. Petitioner called as witnesses, Ted Clontz, M.D., Petitioner’s current Medical
Director, and Angela Conrade, Petitioner’s Administrator. The parties submitted post-
hearing briefs; Petitioner filed a post-hearing reply brief, but CMS elected not to file a
reply brief.

II. Discussion

A. Findings of Fact
The following findings of fact are based upon the exhibits admitted, the parties’
stipulations of fact, and the testimony received at hearing. Citations to exhibit numbers

related to each finding of fact may be found in the analysis section of this decision if not
indicated here.

? Petitioner specifies that it did not request review as to the violations of 42 C.F.R.
§§ 483.20(k)(3)(i) (Tag F281, scope and severity (s/s) D); 483.20(k)(3)(ii) (Tag F282, s/s
D); 483.25(g)(2) (Tag F322, s/s D); 483.25(m)(2) (Tag F333, s/s D); and 483.35(h)(2)
(Tag F371, s/s F). Request for Hearing at 2, n. 1.
3

Resident 10 had an order to receive Coumadin daily. CMS Ex. 10, at 10, 11; P.
Ex. 11, at 3; P. Ex. 12, at 1.

Resident 10's order dated March 3, 2006, required that he have blood drawn for
laboratory testing on March 7, 2006, for Prothrombin Time (PT) and International
Normalized Ratio (INR). CMS Ex. 10, at 11; P. Ex. 12, at 1.

Resident 17 also had a physician’s order for Coumadin. P. Ex. 26, at 2; P. Ex. 27,
at 1.

A physician’s order for Resident 17 dated February 28, 2006, required a laboratory
draw for PT/INR recheck in one week, which would have been March 7, 2006. P.
Ex. 27, at 1.

Blood draws from both Resident 10 and 17 occurred on March 7, 2006.

The laboratory completed the PT and INR testing for the March 7, 2006 samples
from Resident 10 and 17, but the results were not reported back to Petitioner the
next day as they should have been.

During the survey on March 15, 2006, the surveyors discovered that there were no
laboratory reports for PT/INR for Resident 10 and 17 from a blood draw on March
7, 2008, and that they reported the problem to Petitioner’s Director of Nursing
(DON) and the laboratory results were obtained. Tr. 99; CMS Ex. 5, at 11; P. Ex.
14, at 3; P. Ex. 31, at 2; CMS Post-Hearing Brief (CMS Brief) at 3-4; Petitioner’s
Post-Hearing Brief (P. Brief) at 9; Petitioner’s Reply Brief (P. Reply) at 6.

There is no dispute that the untimely delivery of the reports to Petitioner was the
fault of the laboratory. P. Ex. 33.

When the laboratory reports were received they showed that the laboratory
reported high results for both Residents 10 and 17. P. Ex. 14, at 3; P. Ex. 31, at 2.

Residents 10 and 17 suffered no harm due to delayed receipt of the laboratory
reports for PT/INR. Tr. 50, 68, 97-99.

Coumadin is a type of blood thinner used to decrease the risk of blood clots that
may develop in the body. Tr. 37.
4

f the Coumadin dose is too low, the blood is not adequately thinned and the
patient is not protected from risks posed by blood clots, but if the dose of
Coumadin is too high, the patient is at risk for spontaneous hemorrhages or other
leeding and bruising that may result from even minimal trauma. Tr. 38-39, 52.

Regular monitoring of Coumadin levels is a standard of care. Tr. 51.
Long-term Coumadin therapy was appropriate for both Residents 10 and 17 (Tr.
38) and the laboratory testing ordered for PT/INR on March 7, 2006 was necessary

ecause their dose of Coumadin was being adjusted (Tr. 50-51).

Petitioner’s staff did not notice that no laboratory results for PT/INR testing for
Residents 10 and 17 were received by March 8, 2006.

Petitioner failed to monitor the laboratory results from the samples drawn on
March 7, 2006, and failed to report the results to the treating physicians so that the
physicians could make decisions regarding adjusting the Coumadin dose for each

resident.

Residents 10 and 17 were at risk for serious harm or death because their Coumadin
levels were not monitored.

B. Conclusions of Law
Petitioner’s request for hearing was timely and I| have jurisdiction.

CMS made a prima facie showing of a violation of 42 C.F.R. § 483.25(I)(1)(iii)
(Tag F329) (unnecessary drugs).

Petitioner failed to rebut CMS’s prima facie showing of a violation of 42 C.F.R.
§ 483.25(1)(1)(iii) (Tag F329) either by showing by a preponderance of the
evidence that the facility was in substantial compliance or that Petitioner had an
affirmative defense.

CMS’s finding of immediate jeopardy was not clearly erroneous.

A CMP of $3050 per day for the period March 7 through 14, 2006, a total CMP of
$24,400, is reasonable.
C. Issues
The issues in this case are:

Whether there is a basis for the imposition of an enforcement
remedy; and,

Whether the remedy imposed is reasonable.
D. Applicable Law

Petitioner is a long-term care facility participating in the federal Medicare program as a
SNF and in the state Medicaid program as a NF. The statutory and regulatory
requirements for participation by a long-term care facility are found at sections 1819 and
1919 of the Social Security Act (Act) and at 42 C.F.R. Part 483. Sections 1819 and 1919
of the Act vest the Secretary of the Department of Health and Human Services with
authority to impose civil money penalties against a long-term care facility for failure to
comply substantially with federal participation requirements.

Pursuant to the Act, the Secretary has delegated to CMS and the states the authority to
impose remedies against a long-term care facility that is not complying substantially with
federal participation requirements. “Substantial compliance means a level of compliance
with the requirements of participation such that any identified deficiencies pose no greater
risk to resident health or safety than the potential for causing minimal harm.” 42 C.F.R.

§ 488.301 (emphasis in original). A deficiency is a violation of a participation
requirement established by the Secretary through his regulations at 42 C.F.R. Part 483.
Facilities that participate in Medicare may be surveyed on behalf of CMS by state survey
agencies in order to determine whether the facilities are complying with federal
participation requirements. 42 C.F.R. §§ 488.10-488.28, 488.300-488.335. Pursuant to
42 C.F.R. Part 488, CMS may impose a per instance or per day CMP against a long-term
care facility when a state survey agency concludes that the facility is not complying
substantially with federal participation requirements. 42 C.F.R. §§ 488.406; 488.408;
488.430. The regulations also give CMS a number of other enforcement remedies that
may be imposed if a facility is not in compliance with Medicare requirements. 42 C.F.R.
§ 488.406.
6

The regulations specify that a CMP that is imposed against a facility on a per day basis
will fall into one of two ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The lower
range of CMP, from $50 per day to $3000 per day, is reserved for deficiencies that do not
constitute immediate jeopardy but either cause actual harm to residents, or cause no actual
harm, but have the potential for causing more than minimal harm. 42 C.F.R.

§ 488.438(a)(1)(ii). The upper range of CMP, from $3050 per day to $10,000 per day, is
reserved for deficiencies that constitute immediate jeopardy to a facility’s residents, and
in some circumstances, for repeated deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2).
Pursuant to 42 C.F.R. § 488.301, “(i)mmediate jeopardy means a situation in which the
provider’s noncompliance with one or more requirements of participation has caused, or
is likely to cause, serious injury, harm, impairment, or death to a resident.” (emphasis in
original).

The Act and regulations make a hearing before an ALJ available to a long-term care
facility against which CMS has determined to impose an enforcement remedy. Act,
section 1128A(c)(2); 42 C.F.R. §§ 488.408(g); 498.3(b)(13). The hearing before an ALJ
is a de novo proceeding. Anesthesiologists Affiliated, et al., DAB CR65 (1990), aff'd, 941
F.2d 678 (8" Cir. 1991); Emerald Oaks, DAB No. 1800, at 11 (2001); Beechwood
Sanitarium, DAB No. 1906 (2004); Cal Turner Extended Care, DAB No. 2030 (2006);
The Residence at Salem Woods, DAB No. 2052 (2006). A facility has a right to appeal a
“certification of noncompliance leading to an enforcement remedy.” 42 C.F.R.

§ 488.408(g)(1); see also 42 C.F.R. §§ 488.330(e) and 498.3. However, the choice of
remedies by CMS or the factors CMS considered when choosing remedies are not subject
to review. 42 C.F.R. § 488.408(g)(2). A facility may only challenge the scope and
severity level of noncompliance found by CMS ifa successful challenge would affect the
range of the CMP that could be imposed by CMS or impact upon the facility’s Nurse Aid
Training and Competency Evaluation Program (NATCEP). 42 C.F.R. §§ 498.3(b)(14)
and (d)(10)(i). CMS’s determination as to the level of noncompliance “must be upheld
unless it is clearly erroneous.” 42 C.F.R. § 498.60(c)(2). This includes CMS’s finding of
immediate jeopardy. Woodstock Care Center, DAB No. 1726, at 9, 38 (2000), aff'd,
Woodstock Care Center v. Thompson, 363 F.3d 583 (6" Cir. 2003). The Departmental
Appeals Board (the Board) has long held that the net effect of the regulations is that a
provider has no right to challenge the scope and severity level assigned to a
noncompliance finding, except in the situation where that finding was the basis for an
immediate jeopardy determination. See, e.g., Ridge Terrace, DAB No. 1834 (2002);
Koester Pavilion, DAB No. 1750 (2000). Review of a CMP by an ALJ is governed by 42
C.F.R. § 488.438(e).
7

In this case, the state agency was required to withdraw Petitioner’s approval to conduct a
NATCEP. Pursuant to sections 1819(b)(5) and 1919(b)(5) of the Act, SNFs and NFs may
only use nurse aides who have taken a training and competency evaluation program.
Sections 1819(e) and 1919(e) of the Act impose upon the states the requirement to specify
what NATCEPs they will approve that meet the requirements established by the Secretary
and a process for reviewing and reapproving those programs using criteria set by the
Secretary. Pursuant to sections 1819(f)(2) and 1919(f)(2) the Secretary was tasked to
develop requirements for approval of NATCEPs and the process for review of those
programs. The Secretary promulgated regulations at 42 C.F.R. Part 483, subpart D.
Pursuant to 42 C.F.R. § 483.151(b)(2) and (e)(1) a state may not approve and must
withdraw any prior approval of a NATCEP offered by a skilled nursing or nursing facility
that: (1) has been subject to an extended or partial extended survey under sections
1819(g)(2)(B)(i) or 1919(g)(2)(B)(i) of the Act; (2) has been assessed a CMP of not less
than $5000; or (3) that has been subject to termination of its participation agreement, a
DPNA, or the appointment of temporary management. Extended and partial extended
surveys are triggered by a finding of “substandard quality of care” during a standard or
abbreviated standard survey and involve evaluating additional participation requirements.
“Substandard quality of care” is identified by the situation where surveyors identify one
or more deficiencies related to participation requirements established by 42 C.F.R.

§ 483.13 (Resident Behavior and Facility Practices), § 483.15 (Quality of Life), or

§ 483.25 (Quality of Care) that are found to constitute either immediate jeopardy, a
pattern of or widespread actual harm that does not amount to immediate jeopardy, ora
widespread potential for more than minimal harm that does not amount to immediate
jeopardy and there is no actual harm. 42 C.F.R. § 488.301.

When a penalty is proposed and appealed, CMS must make a prima facie case that the
facility has failed to comply substantially with federal participation requirements. “Prima
facie” means that the evidence is “(s)ufficient to establish a fact or raise a presumption
unless disproved or rebutted.” Black’s Law Dictionary 1228 (8" ed. 2004). See also
Hillman Rehabilitation Center, DAB No. 1611, at 8 (1997), aff'd Hillman Rehabilitation
Center v. U.S. Dept. of Health and Human Services, No. 98-3789 (GEB) (D.N.J. May 13,
1999). To prevail, a long-term care facility must overcome CMS’s showing by a
preponderance of the evidence. Evergreene Nursing Care Center, DAB No. 2069, at 7-8
(2007); Emerald Oaks, DAB No. 1800 (2001); Cross Creek Health Care Center, DAB
No. 1665 (1998); Hillman Rehabilitation Center, DAB No. 1611.

E. Analysis

1. Petitioner violated 42 C.F.R. § 483.25(l)(1)(iii) (Tag F329) for the
period of March 7 through March 14, which posed immediate jeopardy to
resident health and safety.

Petitioner is obligated by its participation in Medicare, to provide and ensure each
resident receives the “necessary care and services to attain or maintain the highest
practicable physical, mental, and psychosocial well-being, in accordance with the
comprehensive assessment and plan of care.” 42 C.F.R. § 483.25. The facility, as part of
its obligation to deliver quality care under 42 C.F.R. § 483.25, must ensure that a
resident’s drug regimen is free of unnecessary drugs, which includes any drug used
without adequate monitoring. 42 C.F.R. § 483.25(1)(1)(iii).

The surveyors concluded based upon staff interviews and records review that Petitioner
failed to monitor ordered laboratory studies for Coumadin levels for Residents 10 and 17,
with immediate jeopardy arising on March 7, 2006 and being abated on March 16, 2006.
CMS Ex. 5, at 9; P. Ex. 1, at 9.

Resident 10 had an order to receive Coumadin daily. CMS Ex. 10, at 10, 11; P. Ex. 11, at
3; P. Ex. 12, at 1. Coumadin is a type of blood thinner used to decrease the risk of blood
clots that may develop in the body. Tr. 37. Resident 10's order dated March 3, 2006,
required that she have blood drawn for laboratory testing on March 7, 2006, for PT/INR.
CMS Ex. 10, at 11; P. Ex. 12, at 1. Resident 17 also had a physician’s order for
Coumadin. P. Ex. 26, at 2; P. Ex. 27, at 1. A physician’s order for Resident 17, dated
February 28, 2006, required a laboratory draw for PT/INR recheck in one week, which
would be March 7, 2006. P. Ex. 27, at 1.

> This is a “Tag” designation as used in the State Operations Manual (SOM),
Appendix PP — Guidance to Surveyors for Long Term Care Facilities. The “Tag” refers
to the specific regulatory provision allegedly violated and CMS’s guidance to surveyors.
Although the SOM does not have the force and effect of law, the provisions of the Act
and regulations if interpreted clearly do have such force and effect. State of Indiana by
the Indiana Department of Public Welfare v. Sullivan, 934 F.2d 853 (7" Cir. 1991);
Northwest Tissue Center v. Shalala, | F.3d 522 (7" Cir. 1993). Thus, while the Secretary
may not seek to enforce the provisions of the SOM, he may seek to enforce the provisions
of the Act or regulations as interpreted by the SOM.
9

The parties agree that blood draws from both Residents 10 and 17 occurred on March 7,
2006. The parties also agree that the laboratory completed the PT and INR testing, but
the results were not reported back to Petitioner the next day as they should have been.
There is also no dispute that the surveyors discovered that there were no laboratory
reports for PT/INR for Residents 10 and 17 from a blood draw on March 7, 2006, and that
they reported the problem to Petitioner’s DON and the laboratory results were obtained.
Tr. 99; P. Ex. 14, at 3; P. Ex. 31, at 2; CMS Brief at 3-4; P. Brief at 9; P. Reply at 6.
There is no dispute that the untimely delivery of the reports to Petitioner was the fault of
the laboratory. P. Ex. 33. There is no question that, when the laboratory reports were
received they showed that the laboratory reported high results for both Residents 10 and
7. P. Ex. 14, at 3; P. Ex. 31, at 2.

Surveyor Amy Barnes, R.N. testified that the surveyors did not find that there was harm
to any resident due to the missing laboratory results. She testified that the surveyors
declared immediate jeopardy based upon the likelihood of harm or injury due to
Petitioner’s failure to monitor Coumadin levels. Tr. 68. Surveyor Linda Felts testified
that Resident 17 had a history of gastrointestinal bleed and too much Coumadin put her at
risk for bleeding. Tr. 89. On cross-examination she stated that the immediate jeopardy
determination was based upon the survey team’s conclusion that there was a risk for
serious injury or harm or death. Although she agreed that there was no harm to a
resident, she noted that Resident 17's history of gastrointestinal bleed placed her at risk
for serious harm due to an unmonitored Coumadin level. Tr. 97-99. CMS argues that
while there may have been no actual harm to Residents 10 and 17, the administration of
Coumadin to any resident without the laboratory results for blood testing posed the
potential for serious harm. Dr. Ted Clontz, Petitioner’s Medical Director, testified that it
is always important to review laboratory values when administering Coumadin. Tr. 37.
He testified that if the Coumadin dose is too low and the blood is not adequately thinned
the patient is not protected from risks posed by blood clots. If the dose of Coumadin is
too high the patient is at risk for spontaneous hemorrhages or other bleeding and bruising
that may result from even minimal trauma. Tr. 38-39, 52. In his opinion, there was no
question that long-term Coumadin therapy was appropriate for both Residents 10 and 17.
Tr. 38. He testified that INR is the indicator that he relied upon and that when it was in
the range of 4 or 4.4 he knew an adjustment in Coumadin level was necessary. He was
not concerned about the risk of bleeding until the INR level was in the range of 6. Tr. 45.
He did not consider either Resident 10 or 17 to be in the danger-zone based upon the
PT/INR results from March 7, 2006. Tr. 44-45; P. Ex. 24. He was aware of no harm to
either Resident 10 or 17 resulting from the missed laboratory report on March 7, 2006.
Tr. 50. On cross-examination Dr. Clontz testified he was not the Medical Director for the

10

facility at the time of the survey. However, he reviewed the charts for Residents 10 and
17. He noted that the Coumadin dose for the residents was being adjusted and orders for
laboratory tests for monitoring were appropriately ordered due to the adjustments. Tr. 50-
51. According to Dr. Clontz, regular monitoring of Coumadin levels is a standard of care.
Tr. 51.

The evidence shows that the physicians for Residents 10 and 17 ordered laboratory
testing for PT/INR to be done on March 7, 2006. Although the testing was done, the
results were not reported to the facility and Petitioner’s staff failed to recognize that no
results were received. Thus, the facility failed to monitor the laboratory results reflecting
the Coumadin level and failed to report the results to the treating physicians so that the
physicians could make decisions regarding adjusting the Coumadin dose for each
resident. Petitioner does not deny, and in fact, Petitioner’s Medical Director agreed that
the orders for laboratory testing were reasonable and necessary and consistent with
standard of practice. I have no difficulty concluding that Residents 10 and 17 were thus
deprived of a necessary care or service and did not receive the quality of care required.
Further, based upon the testimony of the surveyors and Petitioner’s Medical Director, I
conclude that there was a risk for more than minimal harm for both residents even though
neither suffered harm due to the missed laboratory reports. Furthermore, the evidence is
consistent with a conclusion that both residents were at risk for serious harm or death
because their Coumadin level was not monitored.

Petitioner raises several defenses.

Petitioner argues that the deficiency is not appropriately charged under 42 C.F.R.

§ 483.25(1) but would be appropriately charged under the laboratory services regulation
42 C.F.R. § 483.75(j) or the medication error regulation 42 C.F.R. § 483.25(m). P. Brief
at 2, 14-15; P. Reply at 4. Petitioner suggests that 42 C.F.R. § 483.25(1) primarily
governs use of psychoactive medications based upon the discussion at SOM, App. PP,
Tag F329. P. Brief at 14-15; P. Reply at 4. While Petitioner is correct that the bulk of the
discussion of Tag F329 in the SOM relates to psychoactive medications, Petitioner points
to no authority for the proposition that the application of 42 C.F.R. § 483.25(l) is limited
to psychoactive medications. The regulation includes two subsections: subsection (1) is
entitled “General” and subsection (2) is entitled “Antipsychotic Drugs.” Subsection (1)
which is cited by the surveyors and CMS in this case defines an unnecessary drug as “any
drug” when used without adequate monitoring. 42 C.F.R. § 483.25(1)(1)(iii). Thus, the
plain language of the subsection shows that its application is to any drug and not just
psychoactive drugs. The charge made by the surveyors is that Petitioner failed to monitor
the use of Coumadin because laboratory results were not received by Petitioner and
Petitioner’s staff failed to notice. CMS Ex. 5, at 9. The surveyors and Petitioner’s
Medical Director agreed in testimony that it is standard of practice to monitor Coumadin
11

use by laboratory testing for PT/INR. I conclude that the charge Petitioner failed to
monitor Coumadin use is appropriately alleged as a violation of 42 C.F.R. § 483.25(I)(1).
I need not determine whether Petitioner’s failure might also be charged as violation of
other regulations as Petitioner suggests.

Petitioner argues that it was the laboratory’s fault that the results were not received; that
the regular charge nurse was absent due to illness at the time the laboratory reports should
have been received; the Administrator was absent due to surgery when walking rounds
should have been done; and that Petitioner had an effective system in place but the
surveyors came before the system had time to catch that laboratory results were missing.
P. Brief at 2, 5, 8-12, 17; P. Reply at 4-8. None of these arguments excuse Petitioner’s
failure in this case.

CMS does not dispute that the laboratory failed to deliver reports to Petitioner for testing
the March 7, 2006 blood samples of Residents 10 and 17. However, the focus in this
matter is not upon the conduct of the laboratory. Rather, the surveyors appropriately
focused upon whether Petitioner was doing appropriate monitoring of Coumadin use for
Residents 10 and 17. Monitoring for Coumadin use requires PT/INR testing, not just
observing the residents as Petitioner suggests in argument. P. Brief at 11-12. PT/INR
testing was ordered for both residents. Petitioner did not receive reports after blood was
drawn and submitted for testing. Petitioner did not identify that it did not receive reports.
Because Petitioner did not receive reports, it could not adequately monitor Coumadin
levels for the two residents and because Petitioner could not report results of testing to the
treating physicians, Petitioner’s error prevented the treating physicians from assessing
whether the Coumadin dose in use was necessary. Although the laboratory may have
been at fault for not delivering test results to Petitioner, Petitioner was at fault for not
identifying that results were not received thus preventing it from doing required
monitoring of Coumadin levels.

There is also no dispute by CMS that Petitioner did have a system for monitoring receipt
of laboratory results for PT/INR. Both Surveyor Felts and Petitioner’s Administrator
Conrade testified that Petitioner had a system for the ensuring the return of laboratory
reports. The system involved using a PT/INR flow sheet and the medication
administration record (MAR). Surveyor Felts testified that the system Petitioner adopted
was commonly used in long-term care facilities. Tr. 92. The problem for Petitioner is
that the system failed in this case. Petitioner argues that the failure of its system was
attributable in part to the absence of the regular charge nurse from March 7 to March 9,
2006, and Administrator Conrade was absent for surgery and periodic walking rounds
were not done during the period from March 7 to 17, 2006. P. Brief at 10. I do not find
this an acceptable defense. Petitioner is responsible to deliver quality care, including
necessary care and services, whether or not some member of its staff is absent. If, as

12

Petitioner asserts, its system failed due to the absence of two individuals, the system is
clearly defective as the system must work all the time, not just when all staff are present
and attending to their duties.

Petitioner argues that there were backup systems that should have identified that
laboratory reports had not been received. Petitioner argues that both Residents 10 and 17
are required to receive weekly physician visits. However, Petitioner acknowledges that
the treating physicians did not mention following their visits that any laboratory results
were missing (P. Brief at 11), demonstrating that they did not provide an effective

ackup. Petitioner also argues that monthly pharmacist reviews are required and that, had
not the survey occurred first, the pharmacist would have caught the oversight. P. Brief at
1. There is no question that pharmacist reviews are required and that one did not occur
fore the surveyors discovered that the laboratory reports were missing. Petitioner,
owever, has not shown that a pharmacist review that would occur from a few days to 30
days after the results were due is a reasonable and effective means for monitoring
Coumadin level laboratory reports or would serve to prevent harm to the residents if
levels were too high or low at the time of testing. The blood samples were drawn on
March 7 and results for other samples were reported to Petitioner on either March 7 or
March 8. P. Ex. 7. The survey began on March 14, seven days later. The witnesses were
consistent in their testimony that a laboratory test result indicating a dangerous level of
Coumadin requires immediate action. Tr. 51-52, 66. Petitioner’s Medical Director, Dr.
Clontz, testified that Coumadin levels are generally monitored once every six or seven
days. Tr. 51. Given that Petitioner’s backup systems had not caught the error in this case
within seven days, it is apparent that those backup systems would not be effective to
prevent serious harm from a dangerous level of Coumadin.

Petitioner also argues that, even if it was deficient, there was no harm and no immediate
jeopardy. P. Brief at 18-20; P. Reply at 8-12. As I have already noted, there is no
allegation that either Resident 10 or 17 suffered actual harm. Rather the surveyors
testified that they cited immediate jeopardy due to the risk for serious harm or death that
failure to monitor Coumadin posed. Dr. Clontz also testified that a Coumadin level that
was too high or low posed the risk for serious harm either by blood clots or spontaneous
hemorrhage. CMS’s determination as to the level ofa facility’s noncompliance, which
includes its immediate jeopardy finding, must be upheld unless it is “clearly erroneous.”
42 C.F.R. § 498.60(c). The Board has observed repeatedly that the “clearly erroneous”
standard imposes on facilities a “heavy burden” to show no immediate jeopardy, and has
sustained determinations of immediate jeopardy where CMS presented evidence “from
which ‘[o]ne could reasonably conclude’ that immediate jeopardy exists.” Barbourville
Nursing Home, DAB No. 1962, at 11 (2005); Florence Park Care Center, DAB No.
1931, at 27-28 (citing Koester Pavilion, DAB No. 1750 (2000)). Immediate jeopardy
exists if the facility’s noncompliance has caused or is likely to cause “serious injury,

13

harm, impairment, or death to a resident.” 42 C.F.R. § 488.301. I conclude that the
finding of immediate jeopardy was not clearly erroneous in this case based upon the
testimony of the surveyors and Dr. Clontz regarding the potential for harm.

The evidence shows that the blood draws occurred on March 7, 2006. The laboratory
reports related to the March 7 samples were not received until March 15, 2006 when the
surveyors identified they were missing and Petitioner requested the results from the
laboratory. P. Ex. 14, at 3; P. Ex. 31, at 2. Thus, the period of immediate jeopardy
alleged by CMS, March 7 through 14, is consistent with and supported by the evidence.*
Indeed, the surveyors and CMS credit Petitioner with having abated the immediate
jeopardy immediately upon discovery of the deficiency. Petitioner argues that imposing a
large CMP has no remedial purpose. P. Brief at 20; P. Reply at 12. Contrary to
Petitioner’s assertions, the CMP serves a remedial purpose of encouraging Petitioner to
take reasonable steps to ensure that its delivery of necessary care and services does not
fail simply because a charge nurse and the Administrator are absent for a few days.

I conclude that during the eight-day period from March 7 through 14, 2006, Petitioner
was in violation of 42 C.F.R. § 483.25(1)(1)(iii) with respect to its residents on Coumadin
therapy. The regulatory violation posed immediate jeopardy. Accordingly, Petitioner
was not in substantial compliance with program participation requirements. Petitioner did
not demonstrate by a preponderance of the evidence that it was in substantial compliance
or that it had an affirmative defense.

2. The burden of persuasion is not an issue in this case.

Petitioner argues that it is inappropriate to impose upon Petitioner the burden of
persuasion by a preponderance of the evidence. Request for Hearing at 4-5; P. Prehearing
Brief at 15. The evidence in this case is not in equipoise and the allocation of the burden
of persuasion does not control the disposition of this case.

* The surveyors found that immediate jeopardy was abated on March 16, 2006.
CMS Ex. 5, at 9. CMS advised Petitioner by its March 30, 2006 notice that it proposed
imposing a $3050 daily CMP for March 7 through March 14, 2006 rather than through
March 15, 2006 as proposed by the state. I find it unnecessary to resolve the
inconsistency because I resolve it in Petitioner’s favor. The CMP of $3050 from March 7
through March 14, 2006, proposed by CMS is consistent with a determination by CMS
that immediate jeopardy was actually abated on March 15, 2006 rather than March 16,
2006 as alleged by the surveyors. I so find.
14

3. A per day CMP of $3050 for eight days from March 7 through March
14, 2006 is reasonable in this case.

I have concluded that the CMS finding of immediate jeopardy was not clearly erroneous
and it will not be disturbed. The CMP of $3050 per day is the lowest per day CMP
authorized for a deficiency that poses immediate jeopardy. 42 C.F.R. § 488.438(a)(1)(i).
Accordingly, a CMP of $3050 per day is reasonable as a matter of law. Because I have
concluded that the duration of the deficiency at the immediate jeopardy level was eight
days, the total CMP of $24,400 is reasonable.

Petitioner argues that it is deprived of due process because CMS is not required to offer
evidence that it considered the factors specified at 42 C.F.R. §§ 488.404 and 488.438(f).
P. Prehearing Brief at 15. However, Petitioner cites no authority in support of this
assertion. Further, my review of the reasonableness of the enforcement remedy is de
novo and does not turn upon whether CMS properly considered regulatory factors when
proposing remedies.

Ill. Conclusion

For the foregoing reasons I conclude that Petitioner violated 42 C.F.R. § 483.25(D(1),
with regard to two residents during the period March 7 through 14, 2006 and the violation
posed immediate jeopardy. Therefore, Petitioner was not in substantial compliance. A
CMP of $3050 per day from March 7 through 14, 2006, a total CMP of $24,400, is
reasonable.

/s/
Keith W. Sickendick
Administrative Law Judge

